Name: Council Regulation (EC) No 1532/95 of 29 June 1995 fixing the monthly price increases for paddy rice and husked rice for the 1995/96 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product;  marketing
 Date Published: nan

 No L 148/8 EN Official Journal of the European Communities 30 . 6 . 95 COUNCIL REGULATION (EC) No 1532/95 of 29 June 1995 fixing the monthly price increases for paddy rice and husked rice for the 1995/96 marketing year THE COUNCIL OF THE EUROPEAN UNION, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Community , Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (*), and in particular Article 7 (2 ) thereof, Article 1 1 . For the 1995/96 marketing year, the amount of each of the monthly increases provided for in Article 7 ( 1 ) of Regulation (EEC) No 1418/76 shall be ECU 2,28 per tonne for the intervention price and for the buying-in-price . 2 . The monthly increases shall apply to the intervention price and the buying-in price from 1 January 1996 to 1 July 1996 , the prices thus obtained for July 1996 remaining valid until 31 August 1996 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 September 1995 . Having regard to the proposal from the Commission (-), Whereas , when the number and amount of the monthly increases and the first month during which these increases are to apply are fixed, account should be taken of the storage costs and financing charges for storing rice in the Community and of the need to ensure that the disposal of stocks of rice conforms to market requirements, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 June 1995 . For the Council The President J. BARROT (') OJ No L 166 , 25 . 6 . 1976 , p. 1 . Regulation as last amended by Regulation (EC) No 1530/95 ( see page 5 of this Official Journal ). ( 2 ) OJ No C 99, 21 . 4 . 1995 , p. 7 .